                                   1   Todd L. Bice, Esq., Bar No. 4534
                                       TLB@pisanellibice.com
                                   2   Robert A. Ryan, Bar No. 12084
                                       RR@pisanellibice.com
                                   3   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   4   Las Vegas, NV 89101
                                       Telephone: 702.214.2100
                                   5
                                       Attorneys for Defendant, Bellagio, LLC
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT

                                   9                                        DISTRICT OF NEVADA

                                  10
                                  11    ANDI KRAJA, an individual;                        Case No. 2:15-cv-01983-APG-NJK
400 SOUTH 7TH STREET, SUITE 300
  LAS VEGAS, NEVADA 89101




                                                               Plaintiff,                 JOINT STATUS
    PISANELLI BICE PLLC




                                  12
                                                                                          REPORT/STIPULATION FOR
                                  13    vs.                                               PROPOSED SCHEDULE

                                  14    BELLAGIO, LLC, a Nevada Corporation;
                                        VINCENT ROTOLO, an individual; ROE                             ORDER
                                  15    Business Organizations I-X; and DOE
                                        INDIVIDUALS I-X, Inclusive,
                                  16
                                                               Defendants.
                                  17
                                  18          On September 26, 2019, this Court held a hearing on Defendant Bellagio, LLC’s

                                  19   (“Bellagio”) Renewed Motion for Judgment as a Matter of Law; or in the Alternative, for a New

                                  20   Trial (the “Motion”). At the hearing, based upon the Court’s review of the Motion, the Opposition

                                  21   filed by Plaintiff, Andi Kraja (“Kraja”) and Bellagio’s Reply and following oral argument from the

                                  22   parties, the Court ordered the parties to meet and confer regarding the scheduling of an evidentiary

                                  23   hearing on Bellagio’s Motion, including a schedule for possible discovery prior to the same.

                                  24   Following the hearing, the parties have met and conferred and hereby file the following Joint Status

                                  25   Report/Proposed Schedule:

                                  26          1.      The parties shall be entitled to serve written discovery limited to the evidence

                                  27   surrounding the iPhone used by Kraja to take the photograph introduced at trial as Trial Exhibit 1,

                                  28   along with the availability of any potential iCloud or other electronic backups of said photograph

                                                                                    1
                                   1   (the “Photograph At Issue”). Any such written discovery shall be served by October 18, 2019.

                                   2   The parties reserve the right to seek additional written discovery, even after this deadline, should

                                   3   good cause exist for such additional discovery.

                                   4          2.         Kraja shall have until November 8, 2019 to retain and disclose an expert report

                                   5   regarding the Visual Evidence. Kraja reserves the right to seek additional time to retain and disclose

                                   6   an expert report, should the need for such an extension arise.

                                   7          3.         The parties shall have until December 20, 2019 to take the deposition of the opposing

                                   8   party’s expert.

                                   9          4.         The evidentiary hearing shall be held on January 3, 2020 at 1:00 p.m. The

                                  10   evidentiary hearing shall be limited to four (4) hours.

                                  11          DATED this 8th day of October, 2019.
400 SOUTH 7TH STREET, SUITE 300
  LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                  12    PISANELLI BICE PLLC                                  KEMP & KEMP

                                  13
                                  14    By:    /s/ Todd L. Bice                              By: /s/ James P. Kemp
                                        Todd L. Bice, Esq., Bar No. 4534                     James P. Kemp, Esq., Bar No. 6375
                                  15    Robert A. Ryan, Esq., Bar No. 12084                  Victoria L. Neal, Esq., Bar No. 13382
                                        400 South 7th Street, Suite 300                      7435 W. Azure Drive, Suite 110
                                  16    Las Vegas, Nevada 89101                              Las Vegas, Nevada 89130

                                  17    Attorneys for Defendant, Bellagio LLC                Attorneys for Plaintiff, Andi Kraja

                                  18
                                  19                                                           IT IS SO ORDERED:

                                  20
                                  21
                                                                                               ________________________________
                                  22                                                           DISTRICT  COURT DISTRICT
                                                                                               UNITED STATES     JUDGE   JUDGE
                                  23                                                           Dated: October 9, 2019.

                                  24                                                           DATED: ___________________

                                  25
                                  26
                                  27
                                  28
                                                                                       2
